DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is being issued to correct the dependency of claim 3.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yipeng Li (REG# 60595) on 06/16/2022.
The application has been amended as follows: Claim 1 (Original). A computing system implemented method comprising: generating a plurality of data streams based on a plurality of aggregated service metrics; retrieving a plurality of metadata configurations, each metadata configuration of the plurality of metadata configurations associated with a respective data stream of the plurality of data streams; training in parallel a plurality of neural network models based on the plurality of data streams and the plurality of metadata configurations; and determining in parallel a plurality of notifications representing anomaly detections based on the plurality of neural network models and the plurality of data streams.Claim 2 (Original). The computing system implemented method of claim 1, wherein the plurality of notifications is based on a plurality of threshold values respectively determined by the plurality of neural network models and wherein the plurality of notifications is further based on a plurality of anomaly scores respectively determined by the plurality of neural network models and the plurality of threshold values.Claim 3 (Currently Amended). The computing system implemented method of claim [[3]] 1, wherein the plurality of aggregated service metrics is received from an API gateway exposing over five hundred API services, and wherein the plurality of neural network models comprises over five hundred neural network models.Claim 4 (Original). A computing system implemented method comprising: generating streaming data based on received aggregated service data comprising a first portion of the streaming data associated with first key data representing a first key of the streaming data and comprising a second portion of the streaming data associated with second key data representing a second key of the streaming data; retrieving first model metadata associated with the first key data; retrieving second model metadata associated with the second key data; generating first feature vector data based on the first portion of the streaming data associated with the first key data and the first model metadata; generating second feature vector data based on the second portion of the streaming data associated with the second key data and the second model metadata; generating first model artifact data representing a first neural network model trained with the first feature vector data and the first model metadata; generating second model artifact data representing a second neural network model trained with the second feature vector data and the second model metadata; generating third feature vector data based on the first portion of the streaming data and the first model metadata; generating fourth feature vector data based on the second portion of the streaming data and the second model metadata; generating first anomaly notification data representing a first notification of a first anomaly detected based on the first model artifact data, the third feature vector data, and the first model metadata; and generating second anomaly notification data representing a second notification of a second anomaly detected based on the second model artifact data, the fourth feature vector data, and the second model metadata.Claim 5 (Original). The computing system implemented method of claim 4, further comprising: determining a first threshold value based on the first feature vector data and the first model artifact data; determining a second threshold value based on the second feature vector data and the second model artifact data; determining a first anomaly score value based on the third feature vector data, the first model artifact data, and the first threshold value; and determining a second anomaly score value based on the fourth feature vector data, the second model artifact data, and the second threshold value.Claim 6 (Original). The computing system implemented method of claim 4, wherein the first model artifact data replaces third model artifact data representing a third neural network model based on a determination that the third neural network model is obsolete based on the first model metadata, and wherein the second model artifact data replaces fourth model artifact data representing a fourth neural network model based on a determination that the fourth neural network model is obsolete based on the second model metadata.Claim 7 (Original). The computing system implemented method of claim 4, wherein the aggregated service data represents published aggregated metrics from an API gateway, the first key represents a first API service, and the second key represents a second API service.Claim 8 (Original). The computing system implemented method of claim 4, wherein generating the third feature vector data is further based on first shard data generated based on the first portion of the streaming data and a first hashed key generated based on the first key data, and wherein generating the fourth feature vector data is further based on second shard data generated based on the second portion of the streaming data and a second hashed key generated based on the second key data.Claim 9 (Original). The computing system implemented method of claim 8, wherein the first hashed key is generated by a first dispatcher actor, the second hashed key is generated by a second dispatcher actor, the third feature vector data is further generated by a first worker actor, and the fourth feature vector data is further generated by a second worker actor.Claim 10 (Original). The computing system implemented method of claim 4, wherein the first neural network model is further trained with a first portion of historical streamed data and the second neural network model is further trained with a second portion of the historical streamed data.Claim 11 (Original). The computing system implemented method of claim 4, further comprising: after generating the first model artifact data, storing the first model artifact data; after generating the second model artifact data, storing the second model artifact data; before generating the first anomaly notification data, retrieving the first model artifact data; and before generating the second anomaly notification data, retrieving the second model artifact data.Claim 12 (Original). The computing system implemented method of claim 4, further comprising: retrieving third model metadata associated with third key data representing a third key of the streaming data; generating fifth feature vector data based on a third portion of the streaming data associated with the third key data and the third model metadata; generating third model artifact data representing a third neural network model trained with the fifth feature vector data and the third model metadata; generating sixth feature vector data based on the third portion of the streaming data and the third model metadata; and generating third anomaly notification data representing a third notification of a third anomaly detected based on the third model artifact data, the sixth feature vector data, and the third model metadata.Claim 13 (Original). A system comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions which when executed by any set of the at least one processor, perform a process, the process including: generating streaming data based on received aggregated service data comprising a first portion of the streaming data associated with first key data representing a first key of the streaming data and comprising a second portion of the streaming data associated with second key data representing a second key of the streaming data; retrieving first model metadata associated with the first key data; retrieving second model metadata associated with the second key data; generating first feature vector data based on the first portion of the streaming data associated with the first key data and the first model metadata; generating second feature vector data based on the second portion of the streaming data associated with the second key data and the second model metadata; generating first model artifact data representing a first neural network model trained with the first feature vector data and the first model metadata; generating second model artifact data representing a second neural network model trained with the second feature vector data and the second model metadata; generating third feature vector data based on the first portion of the streaming data and the first model metadata; generating fourth feature vector data based on the second portion of the streaming data and the second model metadata; generating first anomaly notification data representing a first notification of a first anomaly detected based on the first model artifact data, the third feature vector data, and the first model metadata; and generating second anomaly notification data representing a second notification of a second anomaly detected based on the second model artifact data, the fourth feature vector data, and the second model metadata.Claim 14 (Original). The system of claim 13, further comprising: determining a first threshold value based on the first feature vector data and the first model artifact data; determining a second threshold value based on the second feature vector data and the second model artifact data; determining a first anomaly score value based on the third feature vector data, the first model artifact data, and the first threshold value; and determining a second anomaly score value based on the fourth feature vector data, the second model artifact data, and the second threshold value.Claim 15 (Original). The system of claim 13, wherein the first model artifact data replaces third model artifact data representing a third neural network model based on a determination that the third neural network model is obsolete based on the first model metadata, and wherein the second model artifact data replaces fourth model artifact data representing a fourth neural network model based on a determination that the fourth neural network model is obsolete based on the second model metadata.Claim 16 (Original). The system of claim 13, wherein the aggregated service data represents published aggregated metrics from an API gateway, the first key represents a first API service, and the second key represents a second API service.Claim 17 (Original). The system of claim 13, wherein generating the third feature vector data is further based on first shard data generated based on the first portion of the streaming data and a first hashed key generated based on the first key data, and wherein generating the fourth feature vector data is further based on second shard data generated based on the second portion of the streaming data and a second hashed key generated based on the second key data.Claim 18 (Original). The system of claim 17, wherein the first hashed key is generated by a first dispatcher actor, the second hashed key is generated by a second dispatcher actor, the third feature vector data is further generated by a first worker actor, and the fourth feature vector data is further generated by a second worker actor.Claim 19 (Original). The system of claim 13, wherein the first neural network model is further trained with a first portion of historical streamed data and the second neural network model is further trained with a second portion of the historical streamed data.Claim 20 (Original). The system of claim 13, further comprising: after generating the first model artifact data, storing the first model artifact data; after generating the second model artifact data, storing the second model artifact data; before generating the first anomaly notification data, retrieving the first model artifact data; and before generating the second anomaly notification data, retrieving the second model artifact data.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are apparent based on examiner’s amendment and reasons stated in office action mailed on 05/31/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        6/17/2022